DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-8 are pending in this Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2021.  The submission are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Drawings







Figures 18 and 19 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g) and also see disclosure paragraph [0006]-[0019] which is described as related art.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation




The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1, and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jiangning Wang” in view of Jacob N.  Chamoun et al., (US 2018/0080770 A1) hereinafter “Chamoun”. 
Regarding claim 1, Wang disclose a key distribution method based on broadband physical random sources, comprising (Wang: see Fig. 1 pages 2 of 20, secure optical communication using random source, see Page 10 of 20 ~  Page 13 of 20): 
utilizing a driving semiconductor laser to generate an optical signal (Wang: Fig. 1, chaotic/distorted laser generation device 3 includes semiconductor laser MSL generates optical signal, Page 10 of 20 ~ Page 13 of 20), passing the optical signal and then equally dividing the optical signal into two identical paths (Wang: Fig. 1, optical coupler OC1 equally dividing, Page 11 of 20 ~ Page 13 of 20), injecting the two identical paths into slave semiconductor lasers at both communication parties Alice and Bob's sides, respectively (Wang: Fig. 1, injecting optical signals into slave SSL1 and slave SSL2 through isolator OI1 and OI2 at both communication parties Alice’s (4, 1, 6) and Bob’s (5, 7, 2) optical coupler OC1 equally dividing, Page 11 of 20 ~ Page 13 of 20), to generate initial synchronized signals, using the generated initial synchronized signals as driving signals to phase-modulate optical signals generated by continuous-wave (CW) light sources, and inputting the modulated optical signals to dispersion modules (Wang: Fig. 1, the output of PD1 and PD2 driving PM1 and PM2 by synchronized distorted signals that was generated by SSL1 and SSL2 and each of laser CW respectively, see Page 11 of 20 ~ Page 13 of 20); 
wherein after the modulated optical signals pass through the dispersion modules, synchronized broadband noise-like random signals are generated, and then high-speed (Wang: Fig. 1, the output signals  of PM1 and PM2 pass through dispersion units 1b and 2b, the information generated by transmitted terminal after encryption module is similar to noise signal without any initial information signal characteristic, and the security is enhanced through the optical fiber link to the decryption module complete information decryption, and then sent to the receiving end for signal processing and receiving see Page 10 of 20 ~ Page 15 of 20).
Wang does not expressly disclose when a driving semiconductor laser to generate passing the optical signal through a phase modulator driven by a random signal.
However, Chamoun disclose laser to generate passing the optical signal through a phase modulator driven by a random signal (Chamoun: Fig. 1c, semiconductor laser 20 generate optical signal passing through phase modulator 40, driven by random generator 30, EOM 40 output is phase modulated with Gaussian white noise, ¶¶ [0008], [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang                                                                                                                            laser to generate passing the optical signal through a phase modulator driven by a random signal as taught by Chamoun so that the phase modulator can generate a modulated laser spectrum output which is responsive to noise waveform with broader linewidth than the first linewidth which is much narrower. The more information can be transmitted to other devices such as Alice and Bob’ nodes.  See Paragraph [0004]-[0008].  & MPEP 2143.I (A-D). 
Regarding claim 3, the combination of Wang disclose the key distribution method based on the broadband physical random sources of claim 1, wherein the phase modulator employs a Mach-Zehnder modulator (MZM) or an electro-optic phase modulator (Chamoun: Fig. 1c, an optical modulator 40 (e.g., an electro-optic phase modulator (EOM)), ¶¶ [0036] [0025]).
Regarding claim 4, the combination of Wang disclose the key distribution method based on the broadband physical random sources of claim 1, wherein the dispersion module is constructed with a single mode fiber (SMF), a dispersion compensation module (DCM) or a chirped fiber Bragg grating (CFBG) (Wang: Fig. 1c, transmits the end dispersion units first and 1a transmitting L end dispersion units second in length 1b. 1a =L 1b =2.7km, Dispersion value D 1a =D 1b =400ps/nm/km. Transmission links consist, first segments of two segments of optical fibers, and the length of the common single mode optical fiber, is L. 2 =50km, see Page 15 of 20).
12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chamoun and further in view of Yukimasa Sugino et al., (US 2001/0056556 A1) hereinafter “Sugino”.
Regarding claim 2, the combination of Wang disclose the key distribution system based on the broadband physical random sources of claim 1, wherein the post-processing method comprises but does not expressly disclose a dual threshold quantization and a delayed bit exclusive OR.
However, Sugino disclose wherein the post-processing method comprises a dual threshold quantization and a delayed bit exclusive OR (Sugino: Fig. 13, post-processing circuit 100, detecting sign bit and delay circuit associated with bit 101, XOR circuit 103 output and calculate XOR of the delayed bits, channel check test, the DCME the nonlinear quantized input pattern…, first and second predetermine threshold value and outputting first and second compared results… ¶¶ [0008], [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the Wang                                                                                                                            so that the post-processing method comprises a dual threshold quantization and a delayed bit exclusive OR as taught by Sugino because it is known one of more bit threshold to determine values during quantization of the analog to digital streams thus as disclosed by Sugino two comparators are utilized to set two assigned threshold for comparing a value of quantization and then judging circuit for judging existence or nonexistence of continuity of the channel to be tested on the basis of the first and second compared results  See Paragraph [0037]. 


Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jiangning Wang et al., (Application No. CN 201910039038 or Publication No. CN 109462479 B), see English Translation) hereinafter “Wang” in view of Shigehiro Takasaka (US 2018/0231870 A1) hereinafter “Takasaka” and further in view of Jacob N.  Chamoun et al., (US 2018/0080770 A1) hereinafter “Chamoun”. 
Regarding claim 5, Wang disclose a key distribution system based on broadband physical random sources, comprising (Wang: see Fig. 1 pages 2 of 20, secure optical communication using random source, see Page 10 of 20 ~  Page 13 of 20):
a broadband physical random source and a post-processing module; wherein in the broadband physical random source, an output optical signal of a driving semiconductor laser is inputted (Wang: Fig. 1, chaotic/distorted laser generation device 3 includes semiconductor laser MSL generates optical signal, Page 10 of 20 ~ Page 13 of 20); an optical signal outputted by the  is divided into two identical paths by a fiber coupler (Wang: Fig. 1, optical coupler OC1 equally dividing, Page 11 of 20 ~ Page 13 of 20); after passing through and an optical isolator (Wang: Fig. 1, injecting optical signals into slave SSL1 and slave SSL2 through isolator OI1 and OI2 at both communication parties Alice’s (4, 1, 6) and Bob’s (5, 7, 2) optical coupler OC1 equally dividing, Page 11 of 20 ~ Page 13 of 20); by passing output optical 19signals of the slave semiconductor lasers through first photodetectors and electronic amplifiers, initial synchronized signals are generated  (Wang: Fig. 1, the output of PD1 and PD2 driving PM1 and PM2 by synchronized distorted signals that was generated by SSL1 and SSL2 and each of laser CW respectively, see Page 11 of 20 ~ Page 13 of 20); the initial synchronized signals serve as driving signals of a second phase modulator at the Alice's side and a third phase modulator at the Bob's side, respectively, to phase-modulate a CW optical signal generated by a distributed feedback laser (DFB) (Wang: Fig. 1, the output of PD1 and PD2 driving PM1 and PM2 by synchronized distorted signals that was generated by SSL1 and SSL2 and each of laser CW respectively, see Page 11 of 20 ~ Page 13 of 20); output optical signals of the second phase modulator  and the third phase modulator are propagated through a first dispersion modul(Wang: Fig. 1, the output signals  of PM1 and PM2 pass through dispersion units 1b and 2b, the information generated by transmitted terminal after encryption module is similar to noise signal without any initial information signal characteristic, and the security is enhanced through the optical fiber link to the decryption module complete information decryption, and then sent to the receiving end for signal processing and receiving see Page 10 of 20 ~ Page 15 of 20); and in the post-processing module, final broadband synchronized signals generated by the physical random source are 
Wang does not expressly disclose a driving semiconductor laser is inputted to a first phase modulator after passing through a polarization controller; a driving signal of the first phase modulator is a Gaussian white noise signal generated by an arbitrary waveform generator (AWG).
However, Takasaka disclose laser a driving semiconductor laser is inputted to a first phase modulator after passing through a polarization controller; a driving signal of the first phase modulator is a Gaussian white noise signal generated by an arbitrary waveform generator (AWG) (Takasaka: Fig. 2,4-5, 19-20, semiconductor laser TLs 2a, first phase modulator 2b, polarization controller 2d, driving signal of signal generation 2c, generate white noise 0 generate optical signal passing through phase modulator 40, driven by random generator 30, EOM 40 output is phase modulated with Gaussian white noise, Note: the polarization-maintaining 3 dB coupler 2d may be placed at any position as long as it is between the polarization-maintaining optical amplifiers 2e and 2f and the TLS 2a,  ¶¶ [0045],[0036][0034], [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang to utilize a driving semiconductor laser is inputted to a first phase modulator after passing through a polarization controller; a driving signal of the first phase modulator is a Gaussian white noise signal generated by an arbitrary waveform generator (AWG) as taught by Takasaka so that the phase modulator can generate a modulated laser spectrum output which is responsive to noise waveform with broader linewidth than the first linewidth which is much narrower. The more 
The combination of Wang does not expressly disclose the white noise signal is Gaussian white noise signal.
However, Chamoun disclose a driving signal of the first phase modulator is a Gaussian white noise signal generated by an arbitrary waveform generator (AWG) (Chamoun: Fig. 1c, semiconductor laser 20 generate optical signal passing through phase modulator 40, driven by random generator 30, EOM 40 output is phase modulated with Gaussian white noise, ¶¶ [0008], [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Wang                                                                                                                            such that a Gaussian white noise signal generated by an arbitrary waveform generator (AWG) as taught by Chamoun because  the broadened optical spectrum can be devoid of harmonic peaks. Thus, producing a broadened optical spectrum that is Gaussian with a linewidth that can be significantly wider than the electrical bandwidth of the noise voltage source that drives the EOM.  See Paragraph [0030] & MPEP 2143.I (A-D). 
The combination of Wang as above does not expressly disclose passing through a variable optical attenuator. However, it would have be obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the system of Wang to include variable optical attenuator in both path to adjust the optical power level to a desire input power levels to Alice and Bob communication node.   
Regarding claim 7, the combination of Wang disclose the key distribution system based (Chamoun: Fig. 1c, an optical modulator 40 (e.g., an electro-optic phase modulator (EOM)) ¶¶ [0036] [0025], and Wang disclose PM1 and PM2 are electro-optic phase modulator see Page 10 of 20 ~ Page 15 of 20).
Regarding claim 8, the combination of Wang disclose the key distribution system based on the broadband physical random sources of claim 5, wherein each of the first dispersion module and the second phase modulator is constructed with a single mode fiber (SMF), a dispersion compensation module (DCM) or a chirped fiber Bragg grating (CFBG) (Wang: Fig. 1c, transmits the end dispersion units first and 1a transmitting L end dispersion units second in length 1b. 1a =L 1b =2.7km, Dispersion value D 1a =D 1b =400ps/nm/km. Transmission links consist, first segments of two segments of optical fibers, and the length of the common single mode optical fiber, is L. 2 =50km, see Page 15 of 20).













 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Takasaka in view of Chamoun and further in view of Yukimasa Sugino et al., (US 2001/0056556 A1) hereinafter “Sugino”.
Regarding claim 6, the combination of Wang disclose the key distribution system based on the broadband physical random sources of claim 5, wherein the post-processing method comprises but does not expressly disclose a dual threshold quantization and a delayed bit exclusive OR.
However, Sugino disclose wherein the post-processing method comprises a dual threshold quantization and a delayed bit exclusive OR (Sugino: Fig. 13, post-processing circuit 100, detecting sign bit and delay circuit associated with bit 101, XOR circuit 103 output and calculate XOR of the delayed bits, channel check test, the DCME the nonlinear quantized input pattern…, first and second predetermine threshold value and outputting first and second compared results… ¶¶ [0008], [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Wang                                                                                                                            so that the post-processing method comprises a dual threshold quantization and a delayed bit exclusive OR as taught by Sugino because it is known one of more bit threshold to determine values during quantization of the analog to digital streams thus as disclosed by Sugino two comparators are utilized to set two assigned threshold for comparing a value of quantization and then judging circuit for judging existence or nonexistence of continuity of the channel to be tested on the basis of the first and second compared results  See Paragraph [0037]. 
Conclusion











The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636